t c summary opinion united_states tax_court unni krishnan nair petitioner v commissioner of internal revenue respondent docket no 20772-05s filed date unni krishnan nair pro_se steven n balahtsis for respondent nims judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this case arises from a petition for judicial review filed in response to a notice_of_deficiency the issues for decision are whether petitioner is entitled to a deduction for mortgage interest whether petitioner is entitled to a deduction for real_estate_taxes and whether petitioner is entitled to a casualty_loss deduction background some of the facts have been stipulated and are so found the stipulation of facts and related exhibits are incorporated herein by this reference at the time he filed the petition on date petitioner resided in the bronx new york during the year in issue petitioner worked as a computer network engineer for columbia university petitioner filed a form_1040 u s individual_income_tax_return which was prepared by a paid tax_return_preparer on the return petitioner claimed dependency_exemption deductions for both of his parents petitioner attached to the return a schedule a itemized_deductions claiming dollar_figure in deductions these deductions included among other things dollar_figure of real_estate_taxes dollar_figure of home mortgage interest and a casualty_loss deduction in the amount of dollar_figure these three deductions all related to a house located pincite bronx boulevard bronx new york the owners listed on the title to this house were madhu nair petitioner’s father and p j sabastin an unrelated individual a mortgage loan on the house had been acquired through greenpoint mortgage funding inc greenpoint in the names of petitioner’s parents madhu nair and saroja nair greenpoint sent to petitioner’s parents a mortgage interest statement reflecting dollar_figure of mortgage interest received during and real_estate_taxes in the amount of dollar_figure paid in petitioner started making payments related to the house in when he started working and he continued to do so beyond petitioner provided some but not all of his bank account statements for and which clearly show that petitioner did make payments to greenpoint these payments were in the following amounts dollar_figure in date dollar_figure in date dollar_figure in date dollar_figure in date dollar_figure in date dollar_figure in date dollar_figure in date and dollar_figure in date in total petitioner paid dollar_figure to greenpoint in the mortgage interest statement indicates that greenpoint received dollar_figure in payments in the record is silent as to who paid the dollar_figure difference the casualty losses that petitioner deducted were due to a fire which severely damaged the bronx boulevard house on date the dollar_figure deduction amount reflected a dollar_figure loss for destruction of the house dollar_figure cost_basis with a dollar_figure fair_market_value before the fire and dollar_figure for petitioner’s personal_property within the house dollar_figure cost_basis with a dollar_figure fair_market_value before the fire after the applicable limitations the insurance_policy covering the house was canceled effective date for nonpayment of premium the named insureds on this policy were petitioner’s father and mr sabastin the record owners of the house petitioner submitted some bank statements with an attached letter explaining that he believed some of the checks were for insurance premium payments in but the statements did not specify to whom the checks were paid and petitioner did not submit any canceled checks to support his contention on date respondent sent petitioner a statutory_notice_of_deficiency to his last_known_address respondent determined a deficiency in the amount of dollar_figure the deficiency adjustments reflected dollar_figure of unreported interest_income which petitioner stipulated that he received and disallowance of petitioner’s claimed deductions for mortgage interest real_estate_taxes and casualty_loss for lack of verification discussion the commissioner’s determination in a notice_of_deficiency is generally presumed correct and the taxpayer has the burden of proving that the determination is erroneous see rule a 290_us_111 tax deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to the deductions claimed on a return rule a 503_us_79 under certain circumstances the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioner has neither alleged that sec_7491 applies nor established his compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests therefore the burden_of_proof does not shift to respondent respondent’s position is that petitioner cannot claim any of the deductions related to the bronx boulevard house because he was not the owner of the property as we understand his position petitioner contends that he is entitled to claim these deductions because he paid the mortgage payments and all of the bills associated with the house deduction for mortgage interest in general sec_163 allows a deduction for interest_paid or accrued on indebtedness for taxpayers who are not corporations sec_163 disallows a deduction for personal_interest interest_paid on a mortgage secured_by a qualified_residence however is excluded from the definition of personal_interest and is therefore deductible see sec_163 and to meet the requirements of sec_163 the mortgage must be the obligation of the taxpayer claiming the deduction not the obligation of another 604_f2d_34 9th cir affg tcmemo_1976_150 however sec_1_163-1 income_tax regs provides that even if a taxpayer is not directly liable on a mortgage the taxpayer may nevertheless deduct the mortgage interest_paid if he or she is the legal or equitable owner of the property subject_to the mortgage where the taxpayer does not establish legal equitable or beneficial_ownership of mortgaged property we have disallowed the deduction for mortgage interest see daya v commissioner tcmemo_2000_360 song v commissioner tcmemo_1995_446 petitioner is not directly liable on the mortgage as the mortgage interest statement was directed to his parents alone petitioner acknowledged that he did not have legal_title to the bronx boulevard house title was in his father’s and mr sabastin’s names therefore petitioner must establish beneficial or equitable ownership in the bronx boulevard house in order to be entitled to deduct any mortgage interest payments see daya v commissioner supra trans v commissioner tcmemo_1999_233 uslu v commissioner tcmemo_1997_551 state law determines the nature of property rights and federal_law determines the tax consequences of those rights 472_us_713 blanche v commissioner tcmemo_2001_63 affd 33_fedappx_704 5th cir under new york law a purchaser of property becomes the equitable owner upon entering into a contract for sale of the property dubbs v stribling associates n y s 2d app div affd n e 2d edwards v van skiver n y s 2d app div petitioner has not alleged and we find no evidence in the record that petitioner ever gained an equitable ownership_interest in the bronx boulevard house petitioner offered no evidence that his father or mr sabastin ever entered into an agreement that would entitle petitioner to an ownership_interest in the house therefore we find that petitioner was not an equitable owner of the bronx boulevard house during furthermore petitioner’s situation is not similar to cases where we have held that even though the taxpayer’s family_member secured the mortgage as an accommodation the deduction was appropriate because the taxpayer exclusively had and was intended to have the benefits_and_burdens_of_ownership see trans v commissioner supra uslu v commissioner supra in trans and uslu the taxpayers lived in the houses made all of the mortgage payments and paid all other expenses for maintenance and improvements in addition the taxpayers in trans made the downpayment on the purchase in the present case petitioner has not offered evidence that the benefits and burdens he had from the bronx boulevard house rose to the level accepted by this court in uslu and trans petitioner stated that he made payments related to the house on behalf of his parents whom he testified were his dependents and had no bank accounts petitioner’s bank statements show that he made only eight mortgage payments none before date petitioner did not claim he contributed to the downpayment on the house we have no evidence to support petitioner’s claim that he paid the premiums on the insurance_policy covering the house the record is also unclear as to what extent petitioner even lived in the house overall we cannot say that petitioner’s actions with respect to the house indicate that he treated the house as his own or that he was intended to have the full benefits_and_burdens_of_ownership we conclude based on the record that petitioner made payments on his parents’ mortgage merely as a way to provide support for them while admirable this moral obligation to support his parents does not entitle him to deduct the mortgage interest see daya v commissioner supra tuer v commissioner tcmemo_1983_441 because he was not liable on the greenpoint mortgage and because he was not the legal or equitable owner of the bronx boulevard house we hold that petitioner was not entitled to a deduction for mortgage interest on his income_tax return deduction for real_property_taxes sec_164 permits a deduction for certain types of taxes including real_property_taxes sec_164 in general taxes are deductible only by the person upon whom they are imposed sec_1_164-1 income_tax regs as with mortgage interest we have held that taxpayers who do not have legal_title to property may nevertheless deduct property taxes paid with respect to the property if they establish equitable ownership of the property see trans v commissioner supra uslu v commissioner supra as previously discussed petitioner was not a legal or equitable owner of the bronx boulevard house in therefore petitioner is not entitled to deduct property taxes paid on the property casualty_loss deduction on his tax_return petitioner claimed a casualty_loss deduction in the amount of dollar_figure this claimed loss deduction resulted from a fire that severely damaged the bronx boulevard house on date petitioner also deducted the loss of his personal_property that was inside the house at the time of the fire sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise for individuals sec_165 allows a taxpayer to deduct a loss from fire storm shipwreck or other_casualty or from theft the deduction is only allowed to the extent the loss exceeds dollar_figure and the net_casualty_loss exceeds percent of the taxpayer’s adjusted_gross_income sec_165 the amount allowed as a deduction is the lesser_of the difference between the fair_market_value of the property immediately before and immediately after the casualty and the adjusted_basis in the property 305_us_468 sec_1_165-7 income_tax regs inherent in sec_165 is the requirement that to claim a deduction for the loss of property the taxpayer must have been the owner of the property at the time of the loss 15_tc_135 miller v commissioner tcmemo_1975_110 if the taxpayer is not the owner of the property the taxpayer generally cannot claim a deduction for a casualty_loss relating to that property blanche v commissioner tcmemo_2001_63 see wayno v commissioner tcmemo_1992_53 affd without published opinion 12_f3d_1111 9th cir in our discussion regarding the mortgage interest_deduction we held that petitioner had no legal or equitable ownership_interest in the bronx boulevard house during when the fire loss occurred in addition in order to determine entitlement to a casualty_loss deduction a taxpayer’s basis in the damaged or destroyed property must be known where a taxpayer fails to prove his basis we are unable to determine the amount of loss that is deductible 79_tc_714 affd 731_f2d_1417 9th cir 46_tc_751 affd on other issues 387_f2d_420 8th cir see eg sec_1_165-1 income_tax regs petitioner has not proven any_tax basis in the bronx boulevard house because petitioner did not own the bronx boulevard house or establish a tax basis in the house we hold that petitioner is not entitled to a casualty_loss deduction for the fire damage to the house turning to petitioner’s personal_property allegedly destroyed in the bronx boulevard house fire petitioner has not adequately proven entitlement to this deduction the only documentation he provided for this loss was a list of property allegedly destroyed along with dollar amounts representing the value petitioner assigned to each item this list neither substantiates the loss of the personal_property nor establishes petitioner’s tax basis in the property we therefore hold that petitioner may not deduct any amount for the loss of personal_property in the bronx boulevard house fire since we have held that petitioner is not entitled to the deductions claimed for mortgage interest real_property_taxes or casualty losses and since petitioner stipulated that he received the unreported interest_income we uphold respondent’s determination in the notice_of_deficiency decision will be entered for respondent
